      Case 2:20-cv-01291-KWR-KRS Document 12 Filed 01/25/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


VICTOR SANCHEZ, TEDDY                  )
SANCHEZ                                )
                                       )       No. 2:20-CV-01291-GBW-KRS
               Plaintiffs,             )
                                       )
vs.                                    )
                                       )
WALGREEN COMPANY et al.                )
                                       )
               Defendants.             )
                                       )

       DEFENDANT WALGREEN CO.’S RESPONSE TO MOTION TO REMAND

       Defendant Walgreen Co. (improperly named as “Walgreen Company”) (hereinafter

“Walgreens”) responds to Plaintiffs’ Motion to Remand as follows:

I.     INTRODUCTION

       Walgreens, the only Defendant that has been served in this matter, timely filed a Notice

of Removal establishing a proper basis for diversity jurisdiction. In response, Plaintiffs filed a

Motion for Remand, failing to recognize that the U.S. Supreme Court has definitively held that

removal is due within 30 days of service, not merely a defendant’s receipt of a copy of the

complaint. See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999).

Plaintiffs also incorrectly assert that naming fictitious defendants should bar removal until they

have conducted discovery. But, the law is clear on this also – fictitious defendants must be

disregarded in the jurisdictional analysis. Finally, the only named individual Defendant in this

matter is not a proper party to this action and, regardless, has diverse citizenship from all other

parties. Accordingly, this case is properly before this court.
      Case 2:20-cv-01291-KWR-KRS Document 12 Filed 01/25/21 Page 2 of 11




II.    RELEVANT FACTUAL BACKGROUND

       Plaintiffs are citizens of New Mexico. (See Compl. ¶ 2.) The complaint purports to name

three corporate Defendants: “Walgreen Company, Walgreens Store #12469, and Walgreens

Boots Alliance Inc”. (See Compl.) Defendant Walgreens is a wholly owned subsidiary of

Walgreens Boots Alliance, Inc. (“WBA”), is incorporated in the state of Illinois and has its

principal place of business in Deerfield, IL. (Declaration of Joseph Amsbary, Jr. at ¶¶ 4-5.)

Walgreens Store #12469 is not an independent legal entity; rather, it is the number assigned to

the location where Defendant Surafel Tafesse was employed, which is owned and operated by

Defendant Walgreens. (Declaration of Donna Brent at ¶ 4.) WBA is not registered to do business

in New Mexico nor does it do business in New Mexico. (Amsbary Decl. at ¶ 3.) It is a holding

company, incorporated in Delaware, with a small number of employees outside of New Mexico.

Id. Further, WBA has not been served. Id.

       Plaintiffs have also sued Defendant Walgreens’ former employee Tafesse, as well as two

fictitious individual Defendants, David Davis and Jane Jones. (Compl. ¶ 5.) Upon information

and belief, Surafel Tafesse is a citizen of Texas. (Brent Decl. at ¶ 4.)

       Plaintiffs filed charges of discrimination with the New Mexico Human Rights Bureau on

or about July 5, 2019. (Declaration of Amelia Willis at ¶¶ 5-6, Exhibits A & B.) Defendant

Walgreens terminated Surafel Tafesse’s employment prior to Plaintiffs’ charges of

discrimination to the Human Rights Bureau and Tafesse did not participate in that process.

(Compl. ¶ 16). The NMHRB issued no probable cause determinations on Plaintiffs’ charges on

June 9, 2020. (Dkt. 5-1 at ¶¶ 4-6 and Exhibits A & B.)

       On September 9, 2020, Plaintiffs filed this action alleging violations of the New Mexico

Human Rights Act, NMSA §§ 28-1-7 et seq. (“NMHRA claims”). (See Dkt. 1-1.) Plaintiffs also




                                                  2
         Case 2:20-cv-01291-KWR-KRS Document 12 Filed 01/25/21 Page 3 of 11




purport to assert two other state tort claims arising from the same set of facts: a Whistleblower

Protection Act claim and a “public policy” claim. Plaintiffs seek damages in the form of

economic, non-economic and compensatory damages, costs, fees and interest. (Compl. ¶ 50.)

After filing the complaint, Plaintiffs’ counsel demanded in excess of $200,000 to settle the

matter.1 (Willis Decl. at ¶ 7.)

           Counsel for Plaintiffs emailed a copy of the complaint to in-house counsel for Defendant

Walgreens on October 2, 2020, asking in-house counsel to confirm whether he “will/will not

accept this email service as proper service.” (Dkt. 9-1.) Defendant Walgreens did not confirm

service of the complaint or respond to the email. (See Dkt. 9-2.) On November 12, 2020, the

undersigned counsel for Defendant Walgreens accepted service by email effective the same day,

a date to which counsel for Plaintiffs agreed. (Dkt. 9-3.) Defendant Walgreens filed its Notice of

Removal on Monday, December 14, 2020. (Dkt. 1.)

II.        LEGAL ARGUMENT

           A.       Walgreens’ Notice of Removal was Timely Filed.

           In asserting that Walgreens failed timely to remove this matter, Plaintiffs rely on an

incorrect interpretation of the removal statute, which the U.S. Supreme Court rejected more than

twenty years ago. See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999).

This statute, 28 U.S.C. § 1446(b)(1), states that a defendant must remove within 30 days of

receipt of the pleading “through service or otherwise.”

           In Murphy Bros., the plaintiff had faxed a copy of the complaint to the defendant prior to

service of the summons and argued that the date of the fax started the 30-day clock for removal.

Disagreeing, the Court held that the time for removal did not begin to run until after service of

the complaint. Id. at 350, 354 (“Service of process … is fundamental to any procedural

1
    Plaintiffs have not contested that the amount in controversy exceeds $75,000.


                                                           3
     Case 2:20-cv-01291-KWR-KRS Document 12 Filed 01/25/21 Page 4 of 11




imposition on a named defendant”); accord Driscoll v. Costco Wholesale Corp., No. CV 19-

0026 JHR/KK, 2019 WL 2581632, at *3 (D.N.M. June 24, 2019) (“In sum, [plaintiff’s] position

- that her act of faxing a courtesy copy of her complaint to [defendant] started the removal clock

- has been and is rejected.”).

       Here, Plaintiffs’ act of e-mailing their complaint to Walgreens’ in-house counsel did not

constitute service under New Mexico law. See 1-004 NMRA (no provision for service by e-

mail). Further, Plaintiffs’ counsel expressly acknowledged and agreed that service was effective

on November 12, 2020. (Dkt. 9-3.) Thus, the 30-day period to remove this case expired on

December 12, 2020 (a Saturday), making the deadline for filing removal Monday, December 14.

See Fed. R. Civ. P. 6(a)(2)(C). Accordingly, Walgreens’ December 14, 2020 Notice of Removal

was timely filed. (See Dkt. 1.)

       B.      Plaintiff’s Fictitious Defendants Should be Disregarded.

       Jurisdiction—including the presence of diverse parties—is to be examined under the

circumstances existing at the time of removal. Driscoll, 2019 WL 2581632, at *4 (rejecting

remand based on stated intent to name a non-diverse defendant). Here, Plaintiffs assert that the

fictitious names they use for individuals they have yet to identify warrant a remand, but “[u]nder

the federal removal statutes[,] the presence of “John Doe” defendants at the commencement of

an action creates no impediment to removal.” McPhail v. Deere & Co., 529 F.3d 947, 951 (10th

Cir. 2008); 28 U.S.C. § 1441 (“the citizenship of defendants sued under fictitious names shall be

disregarded”); accord Australian Gold, Inc. v. Hatfield, 436 F.3d 1228, 1235 (10th Cir. 2006)

(“[C]itizenship of defendants sued under fictitious names is disregarded for the purposes of

diversity jurisdiction at the time of removal.”).

       Plaintiffs misconstrue the applicable burdens by arguing that Defendants must “show that




                                                    4
     Case 2:20-cv-01291-KWR-KRS Document 12 Filed 01/25/21 Page 5 of 11




neither Jane Jones nor David Davis lives in New Mexico.” However, remand is not proper unless

and until an unnamed party is properly joined. McPhail, 529 F.3d at 951; see Smith v. Liberty

Mut. Fire Ins. Co., No. 1:18-CV-00739-RB-LF, 2019 WL 1494037, at *3 (D.N.M. Apr. 4, 2019)

(rejecting argument that remand was proper because necessary information to identify

individuals was contained in records of known defendant). Here, Plaintiffs have failed to join

additional parties, and thus inclusion of the unnamed defendants “Jane Jones” and “David Davis”

cannot warrant remand. See Smith, 2019 WL 1494037, at *3 (“In determining the existence of

complete diversity, it is well established that the Court must disregard the John Doe agents and

adjusters named in Plaintiff’s amended complaint”).

       C.        Walgreens Store #12469 is Not an Entity Capable of Being Sued.

       Plaintiffs state in their motion that “Walgreens Store #12469” is a “proxy Defendant” for

unnamed individuals, or alternatively, that “because of Defendant Store #12469,” Defendant

Walgreens Co. itself is a New Mexico corporation for purposes of diversity jurisdiction

evaluation.” Plaintiffs cite no law in support of their alternative assertions, and Walgreens is

aware of none.

       As to Plaintiffs’ first contention, they appear to be acknowledging that Store #12469 is a

fictitious defendant. Thus, as described above, this entity should be disregarded by the court

when evaluating jurisdiction. As to Plaintiffs’ second contention, it is well established that

citizenship of a corporation is determined solely by reference to the corporation’s state of

incorporation and principal place of business. 28 U.S.C. § 1332(c)(1). Walgreens is incorporated

in Illinois and has its principal place of business in the same state. (Amsbary Decl. at ¶ 4.)

Plaintiffs’ assertion that the mere presence of a store in New Mexico should confer citizenship

on an out-of-state entity is entirely unsupported. Thus, remand is not warranted based on the




                                               5
     Case 2:20-cv-01291-KWR-KRS Document 12 Filed 01/25/21 Page 6 of 11




inclusion of “Walgreens Store #12469” as a Defendant.

       D.      Defendant Tafesse Does Not Defeat Diversity.

               1.     Tafesse is a citizen of Texas.

       In their Motion, Plaintiffs fail even to address Walgreens’ belief that its former employee

Surafel Tafesse is a citizen of Texas, rather than New Mexico. Walgreens’ records demonstrate

that the last known address on file for Tafesse was in El Paso, Texas. (Amsbary Decl. ¶ 7.) As

such, there is complete diversity among Tafesse, Plaintiffs and Defendant Walgreens.

               2.     Fraudulent Joinder Doctrine Prevents Remand.

       Even if he were a citizen of New Mexico, his citizenship should be disregarded by this

Court under the fraudulent joinder doctrine. “A defendant may remove a case to federal court

based upon diversity jurisdiction in the absence of complete diversity if a plaintiff joins a

nondiverse party fraudulently to defeat federal jurisdiction.” McDaniel v. Loya, 304 F.R.D. 617

(D.N.M. Jan. 29, 2015) (citing Am. Nat’l Bank & Trust Co. v. Bic Corp., 931 F.2d 1411, 1412

(10th Cir. 1991)). See also Smoot v. Chicago, R.I. & P.R. Co., 378 F.2d 879 (10th Cir. 1967). In

other words, if a court determines that a non-diverse defendant has been fraudulently joined, his

citizenship may be disregarded and the action may be removed. McDaniel, 304 F.R.D. at 627.

       In determining whether a defendant is fraudulently joined, district courts must “pierce the

pleadings, consider the entire record, and determine the basis of joinder by any means available.”

Id. (citing Dodd v. Fawcett Publ’ns, Inc., 329 F.2d 82, 85 (10th Cir. 1964)). Evidence of actual

fraud is not required. Id. The standard of proof for fraudulent joinder is high, as the removing

party must “demonstrate that there is no possibility that [plaintiff] would be able to establish a

cause of action against [the joined party]”. McDaniel v. Loya, 304 F.R.D. 617, 628 (D.N.M.




                                                6
     Case 2:20-cv-01291-KWR-KRS Document 12 Filed 01/25/21 Page 7 of 11




2015), citing Montaño v. Allstate Indemnity, 211 F.3d 1278, 2000 WL 525592, at **4-5 (10th

Cir. Apr. 14, 2000).

       Here, Defendant Walgreens meets this standard because Plaintiffs’ claims are untenable:

(1) Plaintiffs’ New Mexico Human Rights Act (“NMHRA”) claims are untimely; (2) the

Whistleblower Protection Act of 2010 is not applicable here; and (3) Plaintiffs’ “public policy”

claim does not exist.

                        a. Plaintiffs’ NMHRA claims are untimely.

       As described in Walgreens’ Motion to Dismiss, incorporated herein, Plaintiffs’ NMHRA

claims, including those against Tafesse, are untimely and therefore unsupportable. (See

Defendant’s Motion to Dismiss, Dkt. 5.)

       Plaintiffs argue in their Motion to Remand that the statute of limitations should be tolled

based upon Plaintiff Teddy Sanchez’s illness. However, Plaintiffs have neither cited to any legal

authority that such a jurisdictional prerequisite is subject to tolling under New Mexico law nor

any authority that illness of one plaintiff tolls the limitations period when the two plaintiffs are

married (and whose claims are inextricably entwined and nearly identical). Further, Plaintiffs

have failed to offer any evidence establishing the illness, the dates of Plaintiff Teddy’s alleged

incapacity or factual reasons why (1) Plaintiffs could file their lawsuit on September 9, but not

on September 7; and (2) Plaintiff Victor could not have overseen the filing of the lawsuit for both

Plaintiffs on September 7.

       Moreover, it has been established that Plaintiffs have been represented by their counsel

since at least May 2, 2020 (during the pendency of the HRB investigation), five (5) months prior

to filing the complaint. (Dkt. 9-7.) Plaintiffs do not explain in their motion why their attorney

lacked the knowledge to file (or was otherwise prevented from filing) their complaint by the




                                                 7
     Case 2:20-cv-01291-KWR-KRS Document 12 Filed 01/25/21 Page 8 of 11




limitations period.

                      b. WPA does not apply.

       Plaintiffs have also purported to articulate claims against Defendant Tafesse under the

Whistleblower Protection Act of 2010 (“WPA”). However, the WPA protects only public

employees. See NMSA § 10-16C-2 et seq. This is not an employment dispute. There is no

government entity involved in the instant suit, nor is there any claim by a public employee. Id.

Finally, Plaintiffs impliedly admit this claim has no merit as they have expressed a desire to

withdraw this claim. (See Motion for Remand, Dkt. 9.)

                      c. Public policy claim does not exist.

       Finally, Plaintiffs attempt to assert a “public policy” claim. (See Compl. ¶¶ 46-49.)

However, there is no such claim in the context of a retail customer, so they try to create one out

of whole cloth. Undersigned counsel has not located any New Mexico authority to support such a

claim and Plaintiffs do not offer any in their Motion for Remand. Therefore, Plaintiffs cannot

state a “public policy” claim against Defendant Tafesse.

       Accordingly, even if Defendant Tafesse’s citizenship were New Mexico rather than

Texas, the Court should apply the fraudulent joinder doctrine and disregard the citizenship of

Defendant Tafesse for purposes of diversity jurisdiction and removal.

               3.     Amended Complaint Cannot Circumvent Federal Jurisdiction.

       Plaintiffs cannot rely on some alleged future amendment to their complaint to establish a

lack of jurisdiction, because removal jurisdiction is determined at the time of removal. Casias v.

Distribution Mgmt. Corp., No. 1:11-CV-00874 MV/RHS, 2012 WL 4511364, at *3 (D.N.M.

Sept. 26, 2012). Courts have explained that “removal cases present concerns about forum

manipulation that counsel against allowing a plaintiff's post-removal amendments to affect

jurisdiction.” Id. at *3 (emphasis added). Although a federal court “may properly remand if the


                                                8
       Case 2:20-cv-01291-KWR-KRS Document 12 Filed 01/25/21 Page 9 of 11




amendment...was made for legitimate purposes”, an “amendment solely to destroy a federal

court’s diversity jurisdiction is not a legitimate purpose meriting remand.” Id. at *4; see also

Trejo v. Safeway Ins. Grp., No. 14-CV-913, 2015 WL 12856123, at *4 (D.N.M. Mar. 27, 2015)

(“The Court is thus persuaded that Plaintiff’s proposed amendment is primarily brought for its

impact on diversity jurisdiction and should be denied.”).

        E.     Plaintiffs’ Forum Defendant Rule Argument

        Finally, Plaintiffs argue that the “forum defendant” rule applies because Walgreens failed

to “prove” upon removal that none of the “named or unnamed” defendants live in New Mexico.

But, this misstates Walgreens’ burden. A removal is only required to include plausible

allegations, not proof, as set forth in Federal Rule 8. Dart Cherokee Basin Operating Co., LLC v.

Owens, 135 S.Ct. 547, 549 (2014). It is not until a plaintiff contests the removal allegations that

both sides must submit proof and the court decides by a preponderance of the evidence whether

basis for removal is established. Owens, 135 S.Ct. at 550; see § 1446(c)(2)(B).

        As Defendant Walgreens has provided the necessary proof with the instant brief, it has

shown that none of the Defendants is a New Mexico citizen. Plaintiffs have come forward with

no evidence to contradict the basis for this court’s diversity jurisdiction.

        F.     Plaintiffs Are Not Entitled to Attorneys’ Fees

        As demonstrated above, Defendant Walgreens’ removal of this action was proper and

Plaintiffs have no basis for seeking remand or fees.

III.    CONCLUSION

        For the reasons set out above, Plaintiffs’ Motion for Remand should be denied.



        Respectfully submitted this 25th day of January, 2021.




                                                  9
Case 2:20-cv-01291-KWR-KRS Document 12 Filed 01/25/21 Page 10 of 11




                       s/ Amelia M. Willis
                       Amelia M. Willis, Esq.
                       NM Bar No. 144042
                       OGLETREE DEAKINS NASH SMOAK &
                        STEWART, P.C.
                       One Ninety One Peachtree Tower
                       191 Peachtree Street, N.E., Suite 4800
                       Atlanta, Georgia 30303
                       Telephone: (404) 881-1300
                       Fax: (404) 870-1732
                       amie.willis@ogletree.com

                       Attorneys for Defendant Walgreen Co.




                                  10
      Case 2:20-cv-01291-KWR-KRS Document 12 Filed 01/25/21 Page 11 of 11




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

 VICTOR SANCHEZ, TEDDY SANCHEZ,

        Plaintiffs,

 v.                                                Case No.: No. 2:20-CV-01291-GBW-KRS

 WALGREEN COMPANY, WALGREENS
 STORE #12469, WALGREENS BOOTS
 ALLIANCE INC., SURAFEL G. TAFESSE,
 JANE JONES, DAVID DAVIS,

        Defendants.



                                   CERTIFICATE OF SERVICE

I certify that on January 25, 2021, I electronically filed the foregoing RESPONSE TO

MOTION TO REMAND with the Clerk of Court using the CM/ECF system, which served

Plaintiffs’ counsel as follows:


                                         Paul M. Gayle-Smith
                                  Law Offices of Paul M. Gayle-Smith
                                      elawyer@gayle-smith.com


                                               /s/ Amelia M. Willis
                                               Amelia M. Willis
                                               Attorneys for Defendant Walgreen Co.




                                                                                      45653452.1




                                                 11
